HOWARD, Judge
(dissenting):
I respectfully disagree with the majority’s conclusion that the evidence supports the trial judge’s ruling. I conclude the evidence clearly demonstrates, from an objective viewpoint, that the defendant’s freedom of movement was not so restrained as to be the functional equivalent of a formal arrest. See State v. Easler, 327 S.C. 121, 489 S.E.2d 617 (1997); Stansbury v. California, 511 U.S. 318, 114 S.Ct. 1526, 128 L.Ed.2d 293 (1994).
The defendant voluntarily came to the police station. The length of the ensuing interview is of no significance in deter*229mining custodial status, because the officers continually attempted to terminate it and send her home. It was the defendant’s conduct which prolonged the interview. Nothing was communicated to the defendant which would indicate she was not free to leave. In fact, even after confessing to the crime, the defendant undeniably demonstrated that she did not believe she was under arrest. She picked up her belongings, said goodbye, and attempted to leave, claiming she needed to go to church. She clearly did not believe she was in custody.
Although the trial court articulated the appropriate objective standard, I believe the circumstances were weighed under a subjective standard, viewing them from the perspective of the defendant’s mental handicap. This was legal error. See Stansbury, 511 U.S. at 323, 114 S.Ct. 1526 (“Our decisions make clear that the initial determination of custody depends on the objective circumstances of the interrogation, not on the subjective views harbored by either the interrogating officers or the person being questioned.”). In my opinion, the evidence is susceptible to only one reasonable conclusion, and that is that the oral confession was the product of a noncustodial interview. At least as to the initial confession, I would rule that the trial court erred in excluding it, and would reverse and remand for further consideration of the second, oral confession and the written confession.